DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoskovitz et al. U.S. PGPub 2020/0182684 in view of Maturana et al. U.S. PGPub 2014/0047107.
Regarding claims 1, 10 and 19, Yoskovitz discloses an edge device, comprising: a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising: a collection services component configured to collect industrial data from data tags (e.g. pg. 16, ¶313 and 319, sensors) of an industrial device (e.g. machine) and to generate data containing the industrial data, wherein the data tags from which the industrial data is collected are specified by edge-level data manifest data (e.g. pg. 1, ¶16; pg. 3-4, ¶76; pg. 5, ¶114-115; pg. 15, ¶310; pg. 28, ¶451-454; pg. 31-32, ¶496 and 498-500; Fig. 1, 2E, 4, 5A-5B, 13, 20 and 26); a queue processing component configured to package the data with header information (e.g. machine #) based on message queuing information maintained in a message queuing data store to yield a data packet and to send the data packet to a cloud analytics system (e.g. cloud server) executing on a cloud platform (e.g. pg. 1, ¶16; pg. 3-4, ¶76; pg. 5, ¶114-115; pg. 15, ¶310; pg. 28, 
 	Yoskovitz discloses collecting and transmitting data, but does not explicitly disclose compressing the data before transmission.
 	Maturana discloses compressing industrial data before transmission (e.g. pg. 5, ¶57-58 and 60; pg. 6, ¶68; pg. 10-11, ¶100-101 and 105).

 	Therefore, it would have been obvious to modify Yoskovitz with Maturana to obtain the invention as specified in claims 1-6, 8-15 and 17-20.

 	Regarding claims 2, 11 and 20, Yoskovitz discloses the edge device of claim 1, wherein the cloud analytics system generates an operating profile for a machine of the industrial automation system based on a monitoring of the second subset of the industrial data over time, and generates the analytic result based on the operating profile (e.g. pg. 1, ¶16; pg. 3-4, ¶76; pg. 5, ¶114-115; pg. 15, ¶310; pg. 28, ¶451-454; pg. 31-32, ¶496 and 498-500; Fig. 1, 2E, 4, 5A-5B, 13, 20 and 26).   	Regarding claims 3 and 12, Yoskovitz discloses the edge device of claim 2, wherein the operating profile comprises at least one of a machine performance profile, an energy consumption profile, a product throughput profile, or a position error profile (e.g. pg. 1, ¶16; pg. 3-4, ¶76; pg. 5, ¶114-115; pg. 15, ¶310; pg. 28, ¶451-454; pg. 31-32, ¶496 and 498-500; Fig. 1, 2E, 4, 5A-5B, 13, 20 and 26).  	Regarding claims 4 and 13, Yoskovitz discloses the edge device of claim 1, wherein the edge analytics component is further configured to send notification data to the cloud analytics system in response to identification of the pattern (e.g. pg. 1, ¶16; pg. 3-4, ¶76; pg. 5, ¶114-115; pg. 15, ¶310; pg. 28, ¶451-454; pg. 31-32, ¶496 and 498-500; Fig. 1, 2E, 4, 5A-5B, 13, 20 and 26).  	Regarding claims 5 and 14, Yoskovitz discloses the edge device of claim 1, wherein the cloud-level analytic procedure is configured to generate a trend of the second subset of the industrial data over time and to identify another pattern in the trend indicative of a performance degradation of a machine of the industrial automation system (e.g. pg. 1, ¶16; pg. 3-4, ¶76; pg. 5, ¶114-115; pg. 15, ¶310; pg. 28, ¶451-454; pg. 31-32, ¶496 and 498-500; Fig. 1, 2E, 4, 5A-5B, 13, 20 and 26). .

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Relevant Prior Art
Ledbetter U.S. PGPub 2014/0069195 discloses an edge device that performs the processing of industrial data (e.g. pg. 4-5, ¶42, 46-49 and 52; pg. 6-7, ¶65-73; Fig. 1, 11F and 13B-13D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK


/CHARLES R KASENGE/Primary Examiner, Art Unit 2116